FILED
                           NOT FOR PUBLICATION
                                                                               APR 2 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


GABE MCCOOL,                                     No.   18-56529

              Plaintiff-Appellant,               D.C. No.
                                                 2:17-cv-07766-RGK-JEM
 v.

LIFE INSURANCE COMPANY OF                        MEMORANDUM*
NORTH AMERICA; APPLE, INC.,

              Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                        Argued and Submitted June 3, 2020
                              Pasadena, California

Before: RAWLINSON and N.R. SMITH, Circuit Judges, and KORMAN,**
District Judge.

      Appellant Gabe McCool (McCool) appeals the district court’s judgment in

favor of Appellee Life Insurance Company of North America’s (LINA) following


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Edward R. Korman, United States District Judge for
the Eastern District of New York, sitting by designation.
a bench trial. We have jurisdiction under 28 U.S.C. § 1291, and review the district

court’s factual findings following a bench trial for clear error. See Stormans, Inc.

v. Wiesman, 794 F.3d 1064, 1075 (9th Cir. 2015). The district court’s

interpretation of the Employee Retirement Security Act (ERISA) and conclusions

of law are reviewed de novo. See id.

      McCool asserts that LINA wrongfully denied his requested disability

benefits under his employer’s ERISA benefit plan. In the normal course, a court

would review the policy to determine the definition of “sedentary” or suggestion of

what definition to follow. However, this policy does not contain a definition.

Thus, the district court properly applied the standard from Armani v. Northwestern

Mut. Life Ins. Co., 840 F.3d 1159 (9th Cir. 2016), which (1) imposes the burden

upon the claimant to prove by a preponderance of the evidence “that he was

disabled under the terms of the plan”; and (2) adopts the “consistent” interpretation

of “ERISA law” that an individual is unable to perform “any occupation” under a

disability policy if that individual “cannot sit for more than four hours in an eight-

hour workday.” Id. at 1163 (citation omitted).

      The district court did not clearly err in finding that McCool failed to meet

his burden of proving by a preponderance of the evidence that he could not sit for

four hours a day. Three doctors opined that McCool could sit “frequently.”


                                           2
“Frequently is defined as between 2.5 to 5.5 hours in an 8-hour workday.” The

district court found that McCool failed to establish that he cannot sit for four hours

a day “despite repeated findings that he can sit frequently.” This finding was not

clearly erroneous in light of the record evidence, and was consistent with our

analysis in Armani.

      AFFIRMED.




                                           3